 Case 6:19-cv-00606-CEM-LRH Document 8 Filed 05/22/19 Page 1 of 1 PageID 26




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

                                                      CASE NO.: 6:19-cv-606-Orl-41LRH

FADIL JOSEPH,

                      Plaintiff,
vs.

FUSION LOGISTICS, INC. and STUART HYDEN,

                      Defendants.
                                                      /

                            DISMISSAL WITHOUT PREJUDICE

       Plaintiff, FADIL JOSEPH and pursuant to Rule 41(a)(1)(A)(i), Federal Rules of Civil

Procedure, dismisses this action without prejudice.


                                                      Respectfully submitted,

Dated: May 22, 2019                                   /s/ Scott C. Adams, Esq.
                                                      SCOTT C. ADAMS, ESQ.
                                                      Florida Bar No.: 0573442
                                                      sadams@labaradams.com
                                                      N. RYAN LABAR, ESQ.
                                                      Florida Bar No.: 0010535
                                                      rlabar@labaradams.com
                                                      LABAR & ADAMS, P.A.
                                                      2300 East Concord Street
                                                      Orlando, Florida 32803
                                                      (407) 835-8968 (telephone)
                                                      (407) 835-8969 (facsimile)




                                                1
